              Case 1:20-cv-01996-DLF Document 15 Filed 07/31/20 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA



    NATIONAL ASSOCIATION FOR THE
    ADVANCEMENT OF COLORED PEOPLE,
    et al.,

                     Plaintiffs,
                                                                       No. 20-cv-1996 (DLF)
            v.

    ELISABETH D. DEVOS, et al.,

                      Defendants.


                                 STANDARD ORDER FOR CIVIL CASES

           This Standard Order applies to all cases assigned to the Civil Calendar of Judge Dabney

L. Friedrich. To administer this civil action fairly and in a manner that is consistent with the

litigants’ general interest in completing this litigation efficiently, it is

           ORDERED that all counsel and pro se litigants 1 (“counsel”) must be familiar with both

the Federal Rules of Civil Procedure and the Local Civil Rules of the United States District

Court for the District of Columbia. 2 It is further

           ORDERED that all counsel must comply with this Standard Order, including the

attached Appendix. The Court will hold the parties and counsel responsible for following these

directives; failure to conform to this Order may, when appropriate, result in the imposition of

sanctions.


                                                                          ________________________
                                                                          DABNEY L. FRIEDRICH
July 31, 2020                                                             United States District Judge

1
    Assistance for pro se litigants is available at https://www.dcd.uscourts.gov/pro-se-help.
2
    The Local Civil Rules are available at http://www.dcd.uscourts.gov/court-info/local-rules-and-orders/local-rules.
       Case 1:20-cv-01996-DLF Document 15 Filed 07/31/20 Page 2 of 5




                     APPENDIX TO STANDARD ORDER


1.   COMMUNICATIONS WITH THE COURT

     (a)   Form. Communications with the Court should be in writing and only by
           written motion, opposition, and reply—not by letter or email. Ex parte
           communication with Judge Friedrich (either directly or through her law
           clerks) is inappropriate.

     (b)   Status or Scheduling Inquiries. Oral inquiries concerning the status or
           scheduling of any pending matter are disfavored. If counsel nevertheless
           needs to make such an oral inquiry, it shall be directed to the Courtroom
           Deputy, Mr. Jonathan Hopkins, at (202) 354-3387. If Mr. Hopkins is
           unavailable, the inquiry shall be made to his designated substitute in the
           Clerk’s Office. Counsel shall follow Mr. Hopkins’s (or his substitute’s)
           instructions. In an actual emergency, parties may contact Chambers at
           (202) 354-3400.

     (c)   Assistance with CM/ECF. Chambers cannot assist with questions about
           CM/ECF. Such inquiries should be made to the CM/ECF Help Line at
           (202) 354-3190).

2.   HEARINGS

     (a)   Hearings and Conferences. All courtroom proceedings ordinarily will
           happen in Courtroom 12 of the E. Barrett Prettyman United States
           Courthouse, 333 Constitution Ave., NW, Washington, DC 20001.

     (b)   Rescheduling Hearings.

           i)     Requests to reschedule hearings are discouraged.

           ii)    If the Court is closed or experiences a delayed opening, the
                  Courtroom Deputy will reschedule any hearings as necessary.

3.   FILING GUIDELINES

     (a)   Service of the Complaint. If the plaintiff fails to serve properly a copy of
           the complaint as Federal Rule of Civil Procedure 4 prescribes, the Court
           may dismiss the action.

     (b)   Amended Pleadings. Any amended pleadings shall be accompanied by a
           redline comparison of the original and amended pleading.




                                         2
       Case 1:20-cv-01996-DLF Document 15 Filed 07/31/20 Page 3 of 5




     (c)   Electronic Case Filing (ECF).

           i)     Except as otherwise provided in LCvR 5.4, all filings must be made
                  through the Court’s CM/ECF system.

           ii)    A pro se party may obtain a CM/ECF password from the Clerk with
                  leave of Court. To obtain leave of Court, the pro se party must file
                  a written motion entitled “Motion for CM/ECF User Name and
                  Password,” describing the party’s access to the internet, confirming
                  the capacity to file documents and receive the filings of other
                  parties electronically on a regular basis, and certifying that he or
                  she either has successfully completed the entire Clerk’s Office on-
                  line tutorial or has been permitted to file electronically in other
                  federal courts.

           iii)   Instructions for filing sealed documents in non-sealed cases are
                  available at http://dcd-
                  dev.jdc.ao.dcn/sites/dcd/files/AttySealedCivilREVMay2014.pdf.

     (d)   Courtesy Copies. Counsel shall provide Chambers, not the Clerk’s
           Office, with a printed courtesy copy, with ECF headers, of any electronic
           submission that, along with exhibits, numbers one hundred (100) pages
           or more in total length. Such courtesy copies shall be in binders,
           three-hole punched, with double-sided pages. Exhibits shall be tabbed.
           The Court otherwise does not accept courtesy copies; the Court will
           contact the filing party if a courtesy copy of any particular submission is
           required.

4.   DISCOVERY

     (a)   Discovery Material. Discovery material shall not be filed with the Court
           unless so ordered. See LCvR 5.2(a).

     (b)   Discovery Disputes. Counsel are referred to LCvR 26.2 and are expected
           to comply fully with its directives. Before bringing a discovery dispute to
           the Court’s attention, the parties shall confer in good faith in an attempt to
           resolve the dispute informally. See Fed. R. Civ. P. 26(c), 37; LCvR 7(m).
           If the parties are unable to resolve the dispute informally, they shall
           jointly email the Court (at Friedrich_Chambers@dcd.uscourts.gov),
           providing a clear, concise description of the issues in dispute and
           proposing dates and times for a teleconference to discuss those issues.
           Counsel shall not file any discovery-related motion without a prior
           telephone conference with the Court and opposing counsel.




                                           3
       Case 1:20-cv-01996-DLF Document 15 Filed 07/31/20 Page 4 of 5




5.   MOTIONS AND STIPULATIONS

     Motions Generally. Counsel must comply with the following instructions when
     briefing any motion; failure to follow these instructions may result in sua sponte
     denial of the motion:

     (a)    Duty to Confer on Nondispositive Motions. The Court will summarily
            deny motions that are subject to LCvR 7(m) but do not contain the
            requisite statement.

     (b)    Motions for Summary Judgment.

           i)     Every motion for summary judgment and opposition to such motion
                  must comply with LCvR 7(h), which requires that each party
                  submitting a motion for summary judgment attach a statement of
                  material facts for which that party contends there is no genuine
                  dispute, with specific citations to those portions of the record upon
                  which the party relies in fashioning the statement. The party
                  opposing the motion must, in turn, submit a statement
                  enumerating all material facts that the party contends are
                  genuinely disputed and thus require trial. LCvR 7(h)(1). The
                  parties are strongly encouraged to review Jackson v. Finnegan,
                  Henderson, Farabow, Garrett & Dunner, 101 F.3d 145 (D.C. Cir.
                  1996), on the subject of LCvR 7(h).

           ii)    The moving party’s statement of material facts shall be a short and
                  concise statement, in numbered paragraphs, of all material facts
                  as to which the moving party claims there is no genuine dispute.
                  The statement must contain only one factual assertion in each
                  numbered paragraph.

           iii)   The party responding to a statement of material facts must (1)
                  restate the movant’s statement of undisputed material fact in
                  numbered paragraphs, and (2) immediately following each
                  numbered paragraph state the opponent’s response to the stated
                  fact.

           iv)    If the responding party has additional facts that are not directly
                  relevant to its response to any specific paragraph, it must identify
                  such facts in consecutively numbered paragraphs at the end of its
                  responsive statement of facts. If such additional factual
                  allegations are made, the movant must file a responsive
                  statement of its own with its reply brief.

           v)     If an opposition fails to include a separate concise statement of
                  genuine disputed issues, or a response to the movant’s statement of
                  facts, or specific references to the parts of the record relied upon to



                                          4
       Case 1:20-cv-01996-DLF Document 15 Filed 07/31/20 Page 5 of 5




                  support the statement or response, the Court may treat as
                  conceded any facts asserted in the movant’s statement of facts.

           vi)    The parties must furnish precise citations to the portions of the
                  record on which they rely; the Court need not consider materials
                  not specifically identified. Fed. R. Civ. P. 56(c)(1)(A), (c)(3).

     (c)   Motions for Reconsideration. Motions for reconsideration of prior rulings
           are discouraged. Such motions shall be filed only when the requirements
           of Fed. R. Civ. P. 54(b), 59(e), and/or 60(b) are met. Any such motion
           shall not exceed ten (10) pages in length. Moreover, the Court will not
           entertain (a) motions that simply reassert arguments the party previously
           raised and the Court rejected, or (b) arguments that a party could have
           raised previously but now raises for the first time.

     (d)   Stipulations and Joint Motions for Protective Orders.

           i)     If the parties desire for this Court to sign any stipulation or enter an
                  order approving it, they must file a motion making that request.
                  The motion must explain why cause exists for the Court to approve
                  the stipulation, and the parties must submit the text of the proposed
                  stipulation as an attachment to the motion.

           ii)    Joint motions to approve stipulated protective orders must contain a
                  statement of good cause. See Fed. R. Civ. P. 26(c); Klayman v.
                  Judicial Watch, Inc., 247 F.R.D. 19, 23 (D.D.C. 2007).

6.   ALTERNATIVE DISPUTE RESOLUTION

     (a)   Submission to alternative dispute resolution, e.g., mediation or neutral
           evaluation, is encouraged and available upon request to the Court at any
           time, as is a settlement conference before a Magistrate Judge.

7.   SETTLEMENT

     (a)   Notification of Settlement. If the case settles in whole or in part, Plaintiff
           shall promptly notify the Court of the settlement.

                                   *      *      *




                                          5
